CLD-027                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3031
                                      ___________

                                 JOHNSON OBIEGBU,
                                      Appellant

                                            v.

                              ROBERT WERLINGER,
                                Warden, FCI Loretto
                      ____________________________________

                      Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. Civil No. 10-cv-00301)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 25, 2012

              Before: RENDELL, JORDAN and GARTH, Circuit Judges

                           (Opinion filed: November 5, 2012)
                                       _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      Johnson Obiegbu, a federal prisoner proceeding pro se, appeals from an order of

the United States District Court for the Western District of Pennsylvania denying his

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. Because this
appeal does not present a substantial question, we will summarily affirm the judgment of

the District Court.

       On September 17, 2009, while Obiegbu was incarcerated at the Federal

Correctional Institution in Lewisburg, Pennsylvania, (“FCI-Lewisburg”), he was issued

an incident report charging him with fighting with another inmate. On October 2, 2009,

at a hearing before a disciplinary hearing officer (“DHO”), a prison official testified that

he saw Obiegbu and the other inmate wrestling on the ground. In his defense, Obiegbu

claimed that he and the other inmate were in fact friends, and had just been “clowning”

and engaging in “horse play.” (DHO Report, Dist. Ct. Dkt. No. 13-1g, at p. 2.) The

DHO ultimately found Obiegbu guilty of violating the Federal Bureau of Prisons

(“BOP”) Prohibited Acts Code 220, which forbids “wrestling, or other forms of physical

encounter.”1 See 28 C.F.R. § 541.3, tbl. 1. The DHO imposed sanctions that included

the loss of twenty-seven days of good conduct time. The DHO’s decision was

subsequently upheld through the BOP’s administrative remedy process.

       In November 2010, Obiegbu filed a § 2241 petition in the District Court alleging

that his due process rights were violated during the disciplinary proceedings because he

was entitled to a hearing with the Unit Discipline Committee (“UDC”) before proceeding

to the hearing with the DHO. According to Obiegbu, if he had attended a hearing before


1
 Obiegbu was initially charged with violating Code 201 (fighting with another person),
but the DHO found him guilty of a Code 220 violation instead. The DHO had the
authority to make this alternative finding, see 28 C.F.R. § 541.8(a)(1), and Obiegbu does
not argue otherwise on appeal.
                                              2
a UDC, his charge would have been reduced from a “high category” (200 level) violation

to a “low moderate category” (400 level) violation. As relief, Obiegbu sought a court

order reversing and remanding his disciplinary proceedings, and restoring the twenty-

seven days of good conduct time disallowed by the DHO. The matter was referred to a

Magistrate Judge who recommended that the petition be denied. The District Court

agreed, and, by order entered July 2, 2012, denied Obiegbu’s petition. Obiegbu now

appeals from the District Court’s order.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.2 We exercise

plenary review over the District Court’s legal conclusions, but we review factual findings

for clear error. Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007).

       Federal prisoners have a liberty interest in statutory good time credits. Wolff v.

McDonnell, 418 U.S. 539, 557 (1974). Thus, “[w]here a prison disciplinary hearing may

result in the loss of good time credits, . . . [an] inmate must receive: (1) advance written

notice of the disciplinary charges; (2) an opportunity . . . to call witnesses and present

documentary evidence in his defense; and (3) a written statement by the factfinder of the

evidence relied on and the reasons for the disciplinary action.” Superintendent v. Hill,

472 U.S. 445, 454 (1985) (citing Wolff, 418 U.S. at 563-67).


2
 Section 2241 is the appropriate vehicle for constitutional claims when a prison
disciplinary proceeding results in the loss of good time credits, see Queen v. Miner, 530
F.3d 253, 254 n.2 (3d Cir. 2008), and a certificate of appealability is not required to
appeal the denial of a § 2241 petition, see Burkey v. Marberry, 556 F.3d 142, 146 (3d
Cir. 2009).

                                              3
       Upon review of the record, we agree with the District Court that Obiegbu was

afforded all the process he was due during the disciplinary proceedings: he received

written notice of the disciplinary charge; he testified in his defense at a hearing before an

impartial DHO; and he was given a written statement describing the basis for the DHO’s

decision. Although Obiegbu claims that he was entitled to a hearing with the UDC

before proceeding to the hearing with the DHO, it is well established that due process

does not require such a hearing.3 See Wolff, 418 U.S. at 563-72. Furthermore, to the

extent that Obiegbu claims that 28 C.F.R. § 541.7 contemplates an initial hearing before

the UDC, we note that, even if this regulation were violated, Obiegbu has failed to show

that he was prejudiced. See Wilson v. Ashcroft, 350 F.3d 377, 380-81 (3d Cir. 2003).

His bald assertion that his charge would have been reduced to a 400 level violation had

he appeared before the UDC is purely speculative.

       For these reasons, we conclude that no substantial question is presented by this

appeal. See Third Cir. LAR 27.4; I.O.P. 10.6. Accordingly, we will summarily affirm

the District Court’s judgment.



3
 In its response to the habeas petition, the government claimed that, contrary to
Obiegbu’s contention, he did in fact attend a hearing before the UDC. In support of its
position, the government provided the District Court with several documents that
allegedly demonstrated that a UDC hearing took place. Obiegbu, in turn, claimed that the
government had falsified the record. The Magistrate Judge declined to resolve this
dispute because, as discussed above, Obiegbu received due process regardless of whether
or not he had a UDC hearing. Obiegbu repeated his allegations of forgery in his
objections to the Magistrate Judge’s Report and Recommendation, but the District Court
overruled his objections.
                                              4